DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a tip end side” in line 6. This term is indefinite because it is unclear if this is the same tip end side previously presented or a different tip end side. For examination purposes, this is being interpreted as the same tip end side. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan (20190357928).

As to claim 1, Hassan discloses: Ophthalmic forceps (device of figures 1-4D) comprising: a tubular body (250); a pair of neck portions (see figure below); a pair of slit formation portions (see figure below) provided on a tip end side of the neck portions (seen as closer to the tip thus on the tip end side); a pair of gripping portions (see figure below) provided on a tip end side of the slit formation portions (see figure below); and substantially S-shaped portions formed at portions extending from the neck portions to the slit formation portions (see figure below), wherein when the tubular body slides to house an entirety of the neck portions in an inner cavity of the tubular body (see figures 3a-3b), gripping surfaces of the gripping portions are in surface contact with each other (130, see figure 3B), and a slit is formed between the pair of slit formation portions (see space between slit formation portions in figures 1-3B), each substantially S-shaped portion includes a first curved portion (see second figure below) curving outward from a center axis (axis running down center of device) of the tubular body and a second curved portion (see second figure below) curving inward to the center axis of the tubular body and positioned on a gripping portion side (see second figure below), a thickness of each slit formation portion is greater than a thickness of each neck portion (slit portion at its thickest point is thicker than the neck portion, see first figure below), at a position of connection between each neck portion and each slit formation portion, a step (115) at an opposite side to the slit is formed due to a difference in the thickness between the each slit formation portion and the each neck portion (see figure below), 

    PNG
    media_image1.png
    948
    1212
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    884
    900
    media_image2.png
    Greyscale

Hassan fails to directly disclose: in a state in which the gripping surfaces are in surface contact with each other, a distance from the center axis of the tubular body to an outer edge of each neck portion 16at an end surface position of the tubular body is equal to or less than a radius of the inner cavity of the tubular body, and is greater than a distance obtained by subtraction of a height of the step from the radius of the inner cavity of the tubular body.
It would have been obvious to one of ordinary skill in the art to have made the distance from the center axis of the tubular body to an outer edge of each neck portion 16at an end surface position of the tubular body and equal to or less than a radius of the inner cavity of the tubular body, and greater than a distance obtained by subtraction of a height of the step from the radius of the inner cavity of the tubular body when the gripping surfaces are in surface contact with each other in order to fit the particular procedure being done since this claimed dimension of the forceps arms does not change the arms ability to interact with tissue. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0011, 0020, 0035, 0037, 0039 and 0042 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 2, Hassan discloses the invention of claim 1, Hassan fails to directly disclose: wherein the height of the step is equal to or less than a thickness of the tubular body.
It would have been obvious to one of ordinary skill in the art to have made the height of the step equal to or less than a thickness of the tubular body in order to fit the particular procedure being done since this claimed dimension of the forceps arms does not change the arms ability to interact with tissue. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0021 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. Examiner notes the steps of Hassan are able to act as stops. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Vezzu (20140172010): teaches similar forceps arms.
Scheller (20170086871): teaches step.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771